Citation Nr: 0914885	
Decision Date: 04/21/09    Archive Date: 04/29/09

DOCKET NO.  08-23 804	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

B.B. Ogilvie, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 2003 through June 
2007.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2007 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina, which denied the claim sought.  
The claim was certified for appeal by the RO in Roanoke, 
Virginia.

In February 2009, the Veteran testified before the 
undersigned Acting Veterans Law Judge at a personal hearing 
at the Roanoke RO.  A copy of the transcript is of record. 


FINDING OF FACT

The  Veteran's bilateral hearing impairment does not 
constitute a current right ear or left ear hearing loss 
disability for VA compensation purposes.


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing 
loss have not been met.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154(b), 5103, 5103A, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304, 3.307, 3.309, 3.385 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2008), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2008), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim. 

The record reflects that the Veteran was provided the 
required notice by a March 2007 notification, before the 
initial adjudication of the claim.  The Veteran signed and 
acknowledged receipt of this information.

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, because the service connection claims are 
being denied, and no effective date or rating percentage will 
be assigned, the Board finds that there can be no possibility 
of any prejudice to the appellant under the holding in 
Dingess, supra.  The appellant and his representative have 
not alleged any prejudice with respect to the timing of the 
notification, nor has any been shown.

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. §3.159.  This duty to 
assist contemplates that VA will help a claimant obtain 
records relevant to his claim, whether or not the records are 
in Federal custody, and that VA will provide a medical 
examination and/or opinion when necessary to make a decision 
on the claim for entitlement to service connection for 
bilateral hearing loss.  38 C.F.R. § 3.159(c)(4).  The record 
reflects that the Veteran's service treatment records and 
pertinent post-service treatment records have been obtained.  
The Veteran was afforded a VA audiological examination in 
April 2007.  The Veteran has not identified any outstanding 
evidence that could be obtained to substantiate his claim.  
The Board is also unaware of any such evidence.  For these 
reasons, the Board finds that VA has met the duty to assist 
the Veteran in the development of his claim, and the case is 
ready for adjudication.



Service Connection Legal Criteria

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by active duty.  
38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  Service connection 
may be granted for any disease initially diagnosed after 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  38 C.F.R. § 3.303 (2008).  
The absence of any one element will result in the denial of 
service connection.  Coburn v. Nicholson, 19 Vet. App. 427 
(2006).

Sensorineural hearing loss, if manifest to a degree of 10 
percent within one year after separation from active duty, 
may be presumed to have been incurred in service.  38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, and 4000 hertz, in ISO units, is 40 decibels or 
greater; or when the auditory thresholds for at least three 
of these frequencies are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC test are 
less than 94 percent.  38 C.F.R. § 3.385.

The requirements for service connection for hearing loss as 
defined in 38 C.F.R. 
§ 3.385 need not be shown by the results of audiometric 
testing during a claimant's period of active military service 
in order for service connection to be granted.  The Court has 
held that 38 C.F.R. § 3.385 did not prevent a claimant from 
establishing service connection on the basis of post-service 
evidence of hearing loss related to service when there were 
no audiometric scores reported at separation from service.  
Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  The Court 
has also held that the regulation did not necessarily 
preclude service connection for hearing loss that first met 
the regulation's requirements after service.  Hensley v. 
Brown, 5 Vet. App. 155, 159 (1993).  Thus, a claimant who 
seeks to establish service connection for a current hearing 
"disability" must show, as is required in a claim for 
service connection for any disability, that a current hearing 
disability is the result of an injury or disease incurred in 
service, the determination of which depends on a review of 
all the evidence of record including that pertinent to 
service.  38 U.S.C.A. §§ 1110, 1131; C.F.R. §§ 3.303 and 
3.304; Hensley, 5 Vet. App. at 159-60.

In the case of any veteran who engaged in combat with the 
enemy in active service with a military, naval, or air 
organization of the United States during a period of war, 
campaign, or expedition, the Secretary shall accept as 
sufficient proof of service connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardships 
or such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service, and, to that end, shall resolve every reasonable 
doubt in favor of the veteran.  38 U.S.C.A. § 1154 (West 
2002).

Service Connection for Hearing Loss

The Board has reviewed all the evidence in the Veteran's 
claims file, which includes his written contentions, service 
treatment records, VA examination report, and personal 
hearing testimony.  Although the Board has an obligation to 
provide adequate reasons and bases supporting this decision, 
there is no requirement that the evidence submitted by the 
veteran or obtained on his behalf be discussed in detail.  
Rather, the Board's analysis below will focus specifically on 
what evidence is needed to substantiate each claim and what 
the evidence in the claim file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
the Veteran's claim for service connection for bilateral 
hearing loss.  The  Veteran's bilateral hearing impairment 
does not constitute a current right ear or left ear hearing 
loss "disability" for VA compensation purposes. 

The Veteran had two audiological examinations while in 
service.  In July 2003, prior to the Veteran's deployment to 
Operation Iraqi Freedom, his puretone threshold values for 
the left ear were 10 decibels at 500 hertz, 5 decibels at 
1000 hertz, zero decibels at 2000 hertz, 5 decibels at 3000 
hertz, and zero decibels at 4000 hertz.  His puretone 
threshold values for the right ear were 15 decibels at 500 
hertz, 10 decibels at 1000 hertz, 5 decibels at 2000 hertz, 
10 decibels at 3000 hertz, and 10 decibels at 4000 hertz.  In 
February 2005, after redeployment from Operation Iraqi 
Freedom, the Veteran's puretone threshold values for the left 
ear were 15 decibels at 500 hertz, 5 decibels at 1000 hertz, 
10 decibels at 2000 hertz, 
5 decibels at 3000 hertz, and 10 decibels at 4000 hertz.  
Right ear puretone values were 15 decibels at 500 hertz, zero 
decibels at 1000 hertz, zero decibels at 2000 hertz, 5 
decibels at 3000 hertz, and 5 decibels at 4000 hertz.

In April 2007, the Veteran was afforded a VA audiological 
examination.  Noise exposure due to combat and military 
service was acknowledged.  The Veteran's puretone threshold 
values for the left ear were 10 decibels at 500 hertz, 5 
decibels at 1000 hertz, 5 decibels at 2000 hertz, 10 decibels 
at 3000 hertz, and 10 decibels at 4000 hertz.  The Veteran's 
puretone threshold values for the right ear were 10 decibels 
at 500 hertz, 5 decibels at 1000 hertz, 5 decibels at 2000 
hertz, 10 decibels at 3000 hertz, and 10 decibels at 4000 
hertz.  Speech recognition, performed with the Maryland CNC 
word list, was 100 percent bilaterally.  The Veteran was 
diagnosed with bilateral hearing loss, although the VA 
examiner appropriately recognized that the diagnosis was not 
measurable hearing loss disability in either ear according to 
VA standards.

There is no question in this case as to whether the Veteran 
was exposed to noise trauma in service.  The Veteran's DD 
Form 214 indicates that he served in combat in Iraq.  The 
Board finds his testimony and account of his exposure to 
noise during service to be credible and entirely consistent 
with the circumstances of his service.  As a Combat Veteran, 
he is entitled to have his statements accepted.  38 U.S.C.A. 
§ 1154(b).  Even without benefit of 38 U.S.C.A. § 1154(b), 
the evidence supports a finding of fact that he was exposed 
to noise trauma in service.  Despite this finding, the fact 
that the Veteran was exposed to noise trauma in service does 
not, by itself, establish a basis for the grant of service 
connection.  

The weight of the competent evidence demonstrates that the 
Veteran does not have a current hearing loss "disability" 
of the left or right ear as defined in 38 C.F.R. 
§ 3.385.  The Board recognizes that the Veteran currently has 
some hearing loss, or hearing impairment, but the current 
level of hearing loss or impairment does not constitute a 
"disability" for VA disability compensation purposes.  The 
Court has held that Congress specifically limited entitlement 
to service-connected benefits to cases where there is a 
current disability.  "In the absence of proof of a present 
disability, there can be no valid claim."  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  

None of the audiograms or speech discrimination scores 
conducted during the  Veteran's period of military service 
show hearing loss "disability" for either ear.  See 38 
C.F.R. § 3.385.  Likewise, none of the post-service VA 
examinations demonstrate that the  Veteran had met the 
requirements for a hearing loss disability for either ear.  
See 38 C.F.R. § 3.385.  None of the auditory threshold in any 
of the frequencies 500, 1000, 2000, 3000, 4000 Hertz has been 
40 decibels or greater since service, and none of the 
auditory thresholds between 500 and 4000 Hertz have ever been 
26 decibels or higher.  Such in-service and VA audiological 
findings reflect some hearing loss or hearing impairment, but 
do not constitute hearing loss "disability."  See 38 C.F.R. 
§ 3.385; see also Hensley, 5 Vet. App. at 157 (threshold for 
normal hearing is from zero to 20 decibels).  

Because the weight of the evidence demonstrates that the  
Veteran does not currently have hearing loss "disability" 
as defined by VA regulations, the Board finds that service 
connection is not warranted for bilateral defective hearing 
(hearing loss).  38 C.F.R. § 3.385.  The Board has considered 
the doctrine of affording the  Veteran the benefit of any 
existing doubt with regard to this issue on appeal; however, 
as the preponderance of the evidence is against the  
Veteran's claim for service connection for hearing loss, the 
record does not demonstrate an approximate balance of 
positive and negative evidence as to warrant the resolution 
of this issue on that basis.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.

As the Board thoroughly explained to the Veteran at the 
February 2009 personal hearing, the basis for denial of the 
current claim is that the hearing loss or hearing impairment 
is not yet to a measured level according to VA standards, as 
measured by audiometric testing or speech recognition 
testing, to be considered a hearing loss "disability."  The 
Board also advised the Veteran at the personal hearing that, 
should he feel that his hearing loss increased in severity in 
the future, he may file another claim for service connection 
for hearing loss at that time.  


ORDER

Service connection for bilateral hearing loss is denied.


____________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


